No. 98-10322
                                  -1-

                 IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT



                             No. 98-10322
                           Summary Calendar



UNITED STATES OF AMERICA,

                                            Plaintiff-Appellee,

versus

KEVIN WESLEY,

                                            Defendant-Appellant.

                          - - - - - - - - - -
             Appeal from the United States District Court
                  for the Northern District of Texas
                       USDC No. 3:97-CR-293-1-G
                          - - - - - - - - - -
                              May 28, 1999

Before HIGGINBOTHAM, JONES, and DENNIS, Circuit Judges.

PER CURIAM:*

     Kevin Wesley appeals his guilty-plea conviction and sentence

for possession of cocaine base with intent to distribute and

possession of cocaine with intent to distribute.     This court does

not consider Wesley’s claims of sentencing errors as Wesley has

waived his right to contest these errors through his plea

agreement.     See United States v. Gaitan, ___ F.3d ___, 1999 WL
160242, *1-*3 (5th Cir. 1999).

     To the extent that Wesley argues that his guilty plea was

the result of ineffective assistance of counsel, his appellate

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 98-10322
                                -2-

rights are not waived.   See United States v. Henderson, 72 F.3d
463, 464-65 (5th Cir. 1995).   The record, however, is not

sufficiently developed to allow a ruling on Wesley’s ineffective

assistance of counsel claims on direct appeal.   See United States

v. Price, 95 F.3d 364, 369 (5th Cir. 1996).   The record also does

not support a finding that the Government breached the plea

agreement by failing to move for a downward departure, failing to

inform the court of the extent of Wesley’s assistance, or failing

to “evaluate” the extent and nature of Wesley’s assistance.   See

id. at 368.

     AFFIRMED.